UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterly periodended: July 31, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55094 Endeavor IP, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 45-2563323 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 140 Broadway, 46th Floor, New York, NY 10005 Phone: 212-858-7514 (Name, Address and Telephone Number Of Principal Executive Offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of September 19, 2016, there were 2,341,204,979 shares of the registrant’s common stock outstanding. ENDEAVOR IP, INC. TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 8 SIGNATURES 9 Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENDEAVOR IP, INC. Index to the Consolidated Financial Statements Page Consolidated Balance Sheets at July 31, 2016and October 31, 2015 (Unaudited) F-1 Consolidated Statements of Operations for the Three and Nine Months Ended July 31, 2016 and 2015 (Unaudited) F-2 Consolidated Statements of Cash Flows for the Nine Months Ended July 31, 2016 and 2015 (Unaudited) F-3 Notes to the Unaudited Consolidated Financial Statements F-4 -1- Table of Contents ENDEAVOR IP, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) July 31, October 31, 2015 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Total Current Assets Property and equipment, net Patents, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related party - Loan payable - Convertible notes payable - net of debt discount and debt issuance costs Payroll tax payable Accrued compensation - officers Accrued interest Derivative liabilities, current portion Total Current Liabilities LONG TERM LIABILITIES Derivative liabilities, net of current portion Total Long Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Preferred stock; par value $0.0001; 25,000,000 shares authorized; none issued and outstanding - - Common stock; par value $0.0001; 3,000,000,000 shares authorized; 2,341,204,979 and 1,196,130,329 shares issued and outstandingat July 31, 2016 and October 31, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss: Foreign currency translation loss ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements. F-1 Table of Contents ENDEAVOR IP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months For the three months For the nine months For the nine months Ended Ended Ended Ended July 31, 2016 July 31, 2015 July 31, 2016 July 31, 2015 REVENUES $
